JS 44 (Rev. 06/17)                               CIVIL COVER
                          Case 3:20-cv-02903-X Document 1-1 FiledSHEET
                                                                 09/21/20                                                            Page 1 of 2 PageID 35
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFF                                                                                       DEFENDANT(S)

             Bruce Beckwith                                                                                          Big Lots Stores, Inc. (incorrectly named and improper party)

  (b) County of Residence of First Listed Plaintiff: Dallas County                                     County of Residence of First Listed Defendant: Franklin County

  (c)    Attorney: I. Scott Lidji                                                                      Attorneys:           Zach Mayer and Sara Krumholz
         State Bar No. 24000336                                                                                             Mayer LLP
         Mary Jo R. Betzen                                                                                                  750 North Saint Paul Street, Suite 700
         State Bar No. 24089054                                                                                             Dallas, Texas 75201
         Carlos G. Galliani                                                                                                 214.379.6900 / Fax 214.379.6939
         State Bar No. 24069752                                                                                             E-Mail: zmayer@mayerllp.com
         The LIDJI Firm                                                                                                     E-Mail: skrumholz@mayerllp.com
         Meadow Park Tower
         10440 N. Central Expressway
         Suite 1240
         Dallas, Texas 75231
         legal@thelidjifirm.com
         Phone: (972) 223-7455
         Fax: (214) 753-4751



II. BASIS OF JURISDICTION                             (Place an "X" in One Box Only)             III. CITIZENSHIP OF PRINCIPAL PARTIES                                    (Place an "X" in One Box for Plaintiff
                                                                                                    (For Diversity Cases Only)                                             and One Box for Defendant)
        1 U.S. Government                      3 Federal Question                                                            PTF           DEF                                                PTF         DEF
              Plaintiff                            (U.S. Government Not a Party)                     Citizen of This State     1             1         Incorporated or Principal Place              4       4
                                                                                                                                                       of Business In This State
        2 U.S. Government                      4 Diversity
             Defendant                             (indicate Citizenship of Parties                  Citizen of Another State         2         2     Incorporated and Principal                    5         5
                                                   in Item III)                                                                                       of Business In Another State

                                                                                                     Citizen or Subject of a          3         3     Foreign Nation                                6         6
                                                                                                      Foreign Country
IV. NATURE OF SUIT                           (Place an "X" in One Box Only)
          CONTRACT                                           TORTS                                FORFEITURE/PENALTY                      BANKRUPTCY                        OTHER STATUTES
   110 Insurance                         PERSONAL INJURY              PERSONAL INJURY               625 Drug Related Seizure          422 Appeal 28 USC 158              375 False Claims Act
   120 Marine                             310 Airplane                   365 Personal Injury –          of Property 21 USC            423 Withdrawal                     376 Qui Tam (31 USC
   130 Miller Act                         315 Airplane Product               Product Liability      690 Other                             28 USC 157                         3729(a))
   140 Negotiable Instrument                  Liability                  367 Health Care/                                                                                400 State Reapportionment
   150 Recovery of Overpayment &          320 Assault, Libel &               Pharmaceutical                                                                              410 Antitrust
      Enforcement of Judgment                 Slander                        Personal Injury                                                                             430 Banks and Banking
   151 Medicare Act                       330 Federal Employers’             Product Liability                                       PROPERTY RIGHTS                     450 Commerce
   152 Recovery of Defaulted                  Liability                  368 Asbestos Personal                                        820 Copyrights                     460 Deportation
      Student Loans                       340 Marine                         Injury Product                                           830 Patent                         470 Racketeer Influenced and
      (Excludes Veterans)                 345 Marine Product                 Liability                                                835 Patent – Abbreviated              Corrupt Organizations
   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                     LABOR                        New Drug Application           480 Consumer Credit
      of Veteran’s Benefits               350 Motor Vehicle              370 Other Fraud                                              840 Trademark                      490 Cable/Sat TV
                                                                                                    710 Fair Labor Standards
   160 Stockholders’ Suits                355 Motor Vehicle              371 Truth in Lending                                                                            850 Securities/Commodities/
                                                                                                        Act
   190 Other Contract                         Product Liability          380 Other Personal                                                                                  Exchange
                                                                                                    720 Labor/Management              SOCIAL SECURITY
   195 Contract Product Liability         360 Other Personal                 Property Damage                                                                             890 Other Statutory Actions
                                                                                                        Relations                     861 HIAA (1395ff)
   196 Franchise                              Injury                     385 Property Damage                                                                             891 Agricultural Acts
                                                                                                    740 Railway Labor Act             862 Black Lung (923)
                                          362 Personal Injury –              Product Liability                                                                           893 Environmental Matters
                                                                                                    751 Family and Medical            863 DIWC/DIWW (405(g))
     REAL PROPERTY                            Medical Malpractice                                                                                                        894 Energy Allocation Act
                                                                                                        Leave Act                     864 SSID Title XVI
                                          CIVIL RIGHTS                PRISONER PETITIONS                                                                                 895 Freedom of Information
   210 Land Condemnation                                                                            790 Other Labor Litigation        865 RSI (405(g))                       Act
   220 Foreclosure                        440 Other Civil Rights        Habeas Corpus:              791 Employment Retirement
                                                                                                                                                                         899 Administrative Procedure
   230 Rent Lease & Ejectment             441 Voting                    463 Alien Detainee             Income Security Act
                                                                                                                                     FEDERAL TAX SUITS                       Act/Review or Appeal of
   240 Torts to Land                      442 Employment                510 Motions to Vacate
                                                                                                                                                                             Agency Decision
   245 Tort Product Liability             443 Housing/                      Sentence                                                  870 Taxes (U.S. Plaintiff
                                              Accommodations            530 General
                                                                                                       IMMIGRATION                        or Defendant)
                                                                                                                                                                         950 Constitutionality of
   290 All Other Real Property
                                                                                                    462 Naturalization Application                                           State Statutes
                                          445 Amer.w/Disabilities -     535 Death Penalty                                             871 IRS—Third Party
                                              Employment                Other:                      465 Other Immigration                 26 USC 7609
                                          446 Amer.w/Disabilities -     540 Mandamus & Other            Actions
                                              Other                     550 Civil Rights
                                          440 Education                 555 Prison Condition
                                                                        560 Civil Detainee –
                                                                            Conditions of
                                                                            Confinement


V. ORIGIN                           (PLACE AN "X" IN ONE BOX ONLY)                                                                                                                   Appeal to District
                                                                                                              Transferred from                                                        Judge from
    1 Original                   2 Removed from          3 Remanded from            4 Reinstated or         5 another district             6 Multidistrict                         7 Magistrate
      Proceeding                   State Court              Appellate Court           Reopened                (specify)                       Litigation                             Judgment
                                               (Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                   28 U.S.C. § 1332(a) and 1446
VI. CAUSE OF ACTION                             Brief description of cause:
                                                   Personal injury relating to Plaintiff tripping over a parking chock


        DOC #7380996 / 79539.00094
VII. REQUESTED             CHECK IF THIS ISDocument
               IN 3:20-cv-02903-X
             Case                           A CLASS ACTION
                                                        1-1 Filed
                                                              DEMAND  09/21/20 CHECK
                                                                                  PageYES only2if demanded
                                                                                        2 of       PageID  in complaint:
                                                                                                               36
     COMPLAINT            UNDER F.R.C.P. 23                   Over $75,000                      JURY DEMAND:                                                           Yes          No

VIII. RELATED CASE(S) (See Instructions):
      IF ANY             JUDGE ___ __________________________________      DOCKET NUMBER
DATE
September 21, 2020                                                                                     /s/ Zach T. Mayer
                                                                                             SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

  RECEIPT # ________________   AMOUNT _________________ APPLYING IFP _______________________ JUDGE ___________________________ MAG. JUDGE _______________________________________




       DOC #7380996 / 79539.00094
